Citation Nr: 0700292	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable rating for malignant 
melanoma, postoperative.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1999 to 
May 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision in which 
the RO granted service connection and assigned an initial 
zero percent (noncompensable) rating for malignant melanoma 
postoperative, effective May 3, 2003.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
November 2004 and the RO issued a statement of the case (SOC) 
in March 2005.  The veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the  matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action this claim is warranted.   A review of the record 
reveals that in December 2003, the veteran underwent a VA 
examination in connection with his claim for service 
connection.  While the examiner reported characteristics of 
the veteran's malignant melanoma, he did not report 
characteristics of the right side neck scar and base of neck 
scar other than the measurements.  Additionally, in November 
2004, the veteran submitted color photographs of his right 
side neck scar and base of neck scar, but there is no medical 
description of the characteristics if those scars
Furthermore, the record contains medical evidence that the 
veteran receives ongoing treatment for the malignant 
melanoma, including an August 2004 "full body skin check-up 
for new moles".  Those findings were significant for 
numerous benign lesions such as Nevi and Lentigo resulting 
biopsies and lesion removal.  

Under these circumstances, the Board finds that the medical 
evidence currently of record is insufficient to evaluate the 
severity of the veteran's postoperative disability, to 
include scars.   Hence, a VA examination by a physician, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim on 
appeal.  See 38 U.S.C.A. § 5103A.  The veteran is hereby 
notified that failure to report to such scheduled 
examination, without good cause, may result in a denial of 
the claim (as the disability will be rated on the basis of 
the current record).   See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also request 
that the veteran furnish all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards disability 
ratings and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim on appeal, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any  
evidence pertinent to the claim for 
higher initial rating for postoperative 
malignant melanoma (to include scars) 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit. 

The RO should ensure that the letter 
meets the notice requirements of the 
recent decision in Dingess/Hartman (cited 
to above) regarding disability rating and 
effective date,  as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, at an 
appropriate VA medical facility, for 
evaluation of his postoperative malignant 
melanoma, to include scars.   The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
tests, studies, and consultations deemed 
warranted should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
findings should be reported in detail.

The examiner should describe all current 
manifestations of the veteran's malignant 
melanoma, to include comment as to 
whether the veteran currently suffers 
from an active condition.

Specifically as regards post-operative 
scarring, the examiner should provide 
findings responsive to the criteria for 
rating scars, to include comment as 
visible or palpable tissue loss and 
either gross distortion or asymmetry; 
scar measurements; surface contour; 
adherence to underlying tissue; hypo- or 
hyper-pigmentation; abnormal skin 
texture; missing underlying soft tissue; 
induration, and inflexibility.  The 
examiner should indicate whether the 
scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected part.  
The examiner should take into 
consideration unretouched color 
photographs of record.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
initial rating for postoperative 
malignant melanoma in light of all 
pertinent evidence and legal authority.  
The RO must specifically document its 
consideration of whether "staged rating," 
pursuant to Fenderson, cited to above, is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


